Name: Commission Implementing Regulation (EU) No 1362/2014 of 18 December 2014 laying down rules on a simplified procedure for the approval of certain amendments to operational programmes financed under the European Maritime and Fisheries Fund and rules concerning the format and presentation of the annual reports on the implementation of those programmes
 Type: Implementing Regulation
 Subject Matter: regions and regional policy;  documentation;  maritime and inland waterway transport;  fisheries;  EU finance;  executive power and public service
 Date Published: nan

 19.12.2014 EN Official Journal of the European Union L 365/124 COMMISSION IMPLEMENTING REGULATION (EU) No 1362/2014 of 18 December 2014 laying down rules on a simplified procedure for the approval of certain amendments to operational programmes financed under the European Maritime and Fisheries Fund and rules concerning the format and presentation of the annual reports on the implementation of those programmes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Articles 22(1) and 114(3) thereof, Whereas: (1) According to Article 20 of Regulation (EU) No 508/2014, any amendments to an operational programme financed under the European Maritime and Fisheries Fund (EMFF) must be approved by the Commission. (2) According to Article 22(2) of Regulation (EU) No 508/2014 procedures and timetables for the submission and approval of the following amendments to operational programmes are to be simplified in the following cases: (a) amendments to operational programmes concerning a transfer of funds between Union priorities, provided that the funds transferred do not exceed 10 % of the amount allocated to the Union priority; (b) amendments to operational programmes concerning the introduction or withdrawal of measures or types of relevant operations and related information and indicators; (c) amendments to operational programmes concerning changes in the description of measures, including changes of eligibility conditions; (d) amendments required by changes in the priorities of the Union for the enforcement and control policy. Such amendments to operational programmes should not affect the overall intervention logic of the programme, the selected Union priorities and specific objectives, nor the results they should deliver and should therefore raise no doubts as to their compatibility with the existing rules and practices. (3) It is therefore necessary to lay down rules on a simplified procedure for the approval of amendments to operational programmes listed in Article 22(2) of Regulation (EU) No 508/2014. This procedure should allow the Commission to approve within an accelerated time frame such type of amendments submitted by a given Member State to their operational programme. In view of the time constraints, the simplified procedure should be subject to Member States submitting a request supported with complete information allowing the Commission to make the full assessment of the proposed amendments. (4) Pursuant to Article 50 of Regulation (EU) No 1303/2013 and Article 114 of Regulation (EU) No 508/2014, each Member State is to submit to the Commission an annual report on the implementation of its operational programme by 31 May of each year from 2016 until 2023. (5) The annual implementation report submitted by the Member States should provide information that is consistent and comparable between the years of implementation as well as among Member States. The report should also allow for aggregation of data at the level of the EMFF or where necessary, for the whole of the European Structural and Investment Funds. (6) It is necessary to lay down rules concerning the format and presentation of those annual implementation reports. (7) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Maritime and Fisheries Fund, HAS ADOPTED THIS REGULATION: Article 1 Approval by simplified procedure of amendments to operational programmes 1. When a Member State submits to the Commission a request for approval of an amendment to its operational programme falling under the scope of Article 22(2) of Regulation (EU) No 508/2014, it shall ask the Commission to approve that amendment by simplified procedure pursuant to this Article. 2. Requests for approval by simplified procedure shall only include amendments listed in Article 22(2) of Regulation (EU) No 508/2014. 3. Where the Commission considers that information provided by the Member State concerned with regard to an amendment submitted pursuant to paragraph 1 is incomplete, it shall request all necessary additional information. The period laid down in paragraphs 4 and 5 shall begin on the day following the receipt of a complete request for approval of an amendment to its operational programme as indicated by the Commission to the Member State. 4. Where the Commission has not sent to the Member State any observations within 25 working days from receiving a request for approval by simplified procedure, the amendment to the operational programme shall be deemed to have been approved by the Commission. 5. Where the Commission has sent observations to the Member State within 25 working days from receiving the request for approval by simplified procedure, the amendment to the operational programme shall be approved in accordance with the procedure laid down in Article 30(2) of Regulation (EU) No 1303/2013 and Article 20(1) of Regulation (EU) No 508/2014. Article 2 Format and presentation of the annual implementation reports The content of the annual implementation report as set out in Article 50 of the Regulation (EU) No 1303/2013 and in Article 114(2) of Regulation (EU) No 508/2014, shall be presented in accordance with the model set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 149, 20.5.2014, p. 1. ANNEX Model for the annual implementation report of the EMFF Part A  Reporting Submitted Every Year 1. Identification of the annual implementation report CCI <1.1 type= S  input= S > (1) Title <1.2 type= S  input= G > Version <1.3 type= N  input= G > Reporting year <1.4 type= D  maxlength= 4  input= M > Date of approval of the report by the Monitoring Committee (Art 113.d of EMFF) <1.5 type= D  input= M > 2. Overview of the implementation of the Operational Programme (Article 50(2) of Regulation (EU) no 1303/2013) Key information on the implementation of the Operational Programme for the year concerned, including on financial instruments, with relation to the financial and indicator data. <2.1 type=&#x201D;S&#x201D; maxlength=&#x201D;7000&#x201D; input=&#x201D;M&#x201D;> 3. Implementation of the Union priorities 3.1. Overview of the implementation (Article 50(2) of Regulation (EU) No 1303/2013) Information should be provided as short and general commentary on the implementation of the Union priorities and technical assistance for the year(s) concerned with reference to key developments, significant problems and steps taken to address these problems. Union priority Key information on the implementation of the priority with reference to key developments, significant problems and steps taken to address these problems Title of the Union priority <3.1 type= S  input= G > <3.1 type= S  maxlength= 7000  input= M > 3.2. Result, output and financial indicators for EMFF (Article 50(2) of Regulation (EU) No 1303/2013) Data for result, output and financial indicators as well as identifying milestones and targets for the performance framework by using tables 1-3. TABLE 1 Result indicators for the EMFF (Reference table of OP template 3.2) Table below to be repeated for each Union priority Union priority (Title of the Union priority <3.2.1 type= S  input= G >) Specific objective Result indicator Measurement unit Target value (2023) Yearly value Cumulative value 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 Title of the specific objective <3.2.1 type= S  input= G > Name of the result indicator <3.2.1 type= S  input= G > <3.2.1 type= S  input= G > <3.2.1 type= N  input= G > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= N  input= M > <3.2.1 type= S  input= M > TABLE 2 Output indicators for EMFF (Reference table of OP template 3.3 and 7.1) Table below to be repeated for each selected specific objective of the relevant Union priority Union priority (Title of the Union priority <3.2.2 type= S  input= G >) Specific objective (Title of the specific objective <3.2.2 type= S  input= G >) Selected relevant measures Thematic objective Output indicators Cumulative value Indicator Included into the performance framework Milestone (2018) Target value (2023) 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 Title of the measure <3.2.2 type= S  input= G > <3.2.2 type= S  input= G > Name of the indicator <3.2.2 type= S  input= G > <3.2.2 type= B  input= G > <3.2.2 type= N  input= G > <3.2.2 type= N  input= G > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= N  input= M > <3.2.2 type= S  input= G > TABLE 3 Financial indicators for EMFF (Reference table of OP template 7.1) Union priority Financial indicators Cumulative value Indicator Milestone (2018) Target value (2023) 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 Title of the Union priority <3.2.3 type= S  input= G > Name of the indicator <3.2.3 type= S  input= G > <3.2.3 type=] N  input= G > <3.2.3 type= N  input= G > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= N  input= M > <3.2.3 type= S  input= G > 3.3. Financial data TABLE 4 Financial data for the EMFF (Reference table of OP template 8.2, 8.3 and 9.2) Union priority Selected specific objective Thematic objective Measure Total public contribution (EUR) EMFF contribution (EUR) Contribution to climate change from EMFF contribution (EUR) EMFF co-financing rate (%) Total eligible expenditure of operations selected for support (EUR) Total public contribution of operations selected for support (EUR) Proportion of the total allocation covered with selected operations (%) Contribution to climate change of operations selected for support (EUR) Total eligible expenditure declared by beneficiaries to the Managing Authority (EUR) Total eligible public expenditure declared by beneficiaries to the Managing Authority (EUR) Proportion of total eligible public expenditure declared by beneficiaries of he total allocation (%) Contribution to climate change of total eligible public expenditures declared by beneficiaries to the Managing Authority (EUR) Number of operations selected 1. Promoting environmentally sustainable, resource efficient, innovative, competetitive and knowledge based fisheries Title of the specific objective <3.3.1 type= S  input= G > <3.3.1 type= S  input= G > Title of the measure <3.3.1 type= S  input= G > <3.3.1 type= N  input= M > <3.3.1 type= N  input= M > <3.3.1 type= N  input= G > <3.3.1 type= P  input= G > <3.3.1 type= N  input= M > <3.3.1 type= N  input= M > <3.3.1 type= P  input= M > <3.3.1 type= N  input= G > <3.3.1 type= N  input= M > <3.3.1 type= N  input= M > <3.3.1 type= P  input= M > <3.3.1 type= N  input= G > <3.3.1 type= N  input= M > 2. Fostering environmentally sustainable, resource efficient, innovative, competitive and knowledge based aquaculture 3. Fostering the implementation of the CFP 4. Increasing employment and territorial cohesion 5. Fostering marketing and processing 6. Fostering the implementation of the Integrated Maritime Policy Technical Assistance TABLE 5 Cost of operations implemented outside the programme area (Article 70 of Regulation (EU) No 1303/2013) Union priority Eligible expenditure within the EMFF incurred in operations implemented outside the programme area declared by the beneficiary to the managing authority (EUR) Share of the total financial allocation to the priority axis (%) 1. Promoting environmentally sustainable, resource efficient, innovative, competitive and knowledge based fisheries <3.3.2 type= N  input= M > <3.3.2 type= P  input= G > 2. Fostering environmentally sustainable, resource efficient, innovative, competitive and knowledge based aquaculture <3.3.2 type= N  input= M > <3.3.2 type= P  input= G > 3. Fostering the implementation of the CFP <3.3.2 type= N  input= M > <3.3.2 type= P  input= G > 4. Increasing employment and territorial cohesion <3.3.2 type= N  input= M > <3.3.2 type= P  input= G > 5. Fostering marketing and processing <3.3.2 type= N  input= M > <3.3.2 type= P  input= G > 6. Fostering the implementation of the Integrated Maritime Policy <3.3.2 type= N  input= M > <3.3.2 type= P  input= G > Technical Assistance <3.3.2 type= N  input= M > <3.3.2 type= P  input= G > TOTAL OP <3.3.2 type= N  input= G > <3.3.2 type= P  input= G > 4. Issues affecting the performance of the programme and corrective measures taken 4.1. Actions taken to fulfil the ex-ante conditionalities (Article 50(4) of Regulation (EU) No 1303/2013) Member States are to provide information on specific ex-ante conditionalities not fulfilled at the time of adoption of the Operational Programme. Description of the stage of and actions taken for fulfilling specific ex-ante conditionalities with respect to actions and timetable planned and provided in the Partnership Agreement and the Operational Programme. (Applicable only for reports submitted in 2016 and 2017) TABLE 6 Actions taken to fulfil applicable EMFF-specific ex-ante conditionalities Thematic ex-ante conditionalities which are not or partially fulfilled Criteria not fulfilled Action to be taken Deadline (Date) Bodies responsible for fulfilment Action completed by the deadline (Y/N) Criteria fulfilled (Y/N) Expected date for full implementation of remaining actions Commentary Name of the thematic ex-ante conditionality <4.1.1 type= S  input= S > Name of the criterion <4.1.1 type= S  input= S > <4.1.1 type= S  maxlength= 1000  input= M > <4.1.1 type= D  maxlength= 10  input= M > <4.1.1 type= S  maxlength= 500  input= M > <4.1.1 type= B  input= S > <4.1.1 type= B  input= S > <4.1.1 type= D  input= M > <4.1.1 type= S  maxlength= 1000  input= M > 4.2. Issues which affect the performance of the programme and the corrective measures taken (Article 50(2) of Regulation (EU) No 1303/2013) <4.2.1 type=&#x201D;S&#x201D; maxlength=&#x201D;7000&#x201D; input=&#x201D;M&#x201D;> 5. Information on serious infringements and remedy actions (Article 114(2) of Regulation (EU) No 508/2014) Information and actions taken on cases of serious infringements as referred to in Article 10(1) and non-respect of durability conditions and remedy actions as set out in Article 10(2). <5.1 type=&#x201D;S&#x201D; maxlength=&#x201D;7000&#x201D; input=&#x201D;M&#x201D;> 6. Information on actions taken to comply with Article 41(8) (Article 114(2) of Regulation (EU) No 508/2014) A summary of actions taken is to be provided on the progress to achieve the provision set out in Article 41(8) with regard to the priority up to 60 % of the public assistance to be ensured to small-scale coastal fishing sector, including data on actual share of small-scale coastal fishing within the operations financed under the measure of Article 41(2) <6.1 type=&#x201D;S&#x201D; maxlength=&#x201D;7000&#x201D; input=&#x201D;M&#x201D;> 7. Information on the actions taken to ensure the publication of beneficiaries (Article 114(2) ) of Regulation (EU) No 508/2014) A summary of actions taken is to be provided in line with Annex V of EMFF Regulation, with special regard to national legislation including any applicable threshold regarding the publication of data of natural persons <7.1 type=&#x201D;S&#x201D; maxlength=&#x201D;7000&#x201D; input=&#x201D;M&#x201D;> 8. Activities in relation to the evaluation plan and synthesis of the evaluations (Article 114(2)) of Regulation (EU) No 508/2014, Article 50(2) of Regulation (EU) No 1303/2013) A summary should be provided on activities undertaken in relation to the implementation of the evaluation plan, including follow-up given to the findings of evaluations. A synthesis of the findings should be provided of all evaluations of the programme that have become available during the previous financial year, with reference of name and reference period of the evaluation reports used. Additionally, the access to evaluations that were made publicly available pursuant to Article 54(4) of Regulation (EU) No 1303/2013 should be communicated here. <8.1 type=&#x201D;S&#x201D; maxlength=&#x201D;17500&#x201D; input=&#x201D;M&#x201D;> 9. Citizen's summary (Article 50(9) of Regulation (EU) No 1303/2013) A citizen's summary of the contents of the Annual Implementation Reports should be made public. [A citizens' summary of the contents of the AIRs should be made public and uploaded as a separate file in the form of annex to the AIR. The format proposed: upload to SFC2014 as a separate file, no structured data, no restrictions on the number of characters used.] 10. Report on the implementation of financial instruments (Article 46(1) of Regulation (EU) No 1303/2013) Where the Managing Authority has decided to use financial instruments, it must send the Commission a specific report covering the financial instruments operations as an annex to the annual implementation report, using the template included into the implementing act adopted pursuant to Article 46(3) of Regulation (EU) No 1303/2013. Part B  Reporting submitted in 2017, 2019 and by the deadline referred to in Article 138(1) of Regulation (EU) No 1303/2013 (in Addition to Part A) 11. Assessment of the implementation of the Operational Programme (Article 50(4) of Regulation (EU) No 1303/2013) For each Union priority an assessment should be carried out on the information and data provided in Part A and progress towards achieving the objectives of the programme (incorporating the findings and recommendations of evaluations) Union priority Assessment of data and progress towards achieving the objectives of the programme Title of the Union priority <11.1 type= S  input= G > <11.1 type= S  maxlength= 7000  input= M > An assessment by Union priority of whether progress made toward milestones and targets is sufficient to ensure their eventual fulfilment, indicating any remedial actions taken or planned, where appropriate Union priority Assessment whether progress made toward milestones and targets is sufficient to ensure their eventual fulfilment, indicating any remedial actions taken or planned Title of the Union priority <11.2 type= S  input= G > <11.2 type= S  maxlength= 7000  input= M > 12. Horizontal principles of implementation (Article 50(4) of Regulation (EU) No 1303/2013) An assessment of the implementation of specific actions to take into account the principles set out in Article 5 of Regulation (EU) No 1303/2013 on partnership and multi-level governance, with particular emphasis on the role of partners in the implementation of the programme. <12.1 type=&#x201D;S&#x201D; maxlength=&#x201D;7000&#x201D; input=&#x201D;M&#x201D;> An assessment of the implementation of specific actions to take into account the principles set out in Article 7 of Regulation (EU) No 1303/2013 on promotion of equality between men and women and non-discrimination, including accessibility for disabled persons as well as the arrangements implemented to ensure the integration of the gender perspective in the Operational Programme. <12.2 type=&#x201D;S&#x201D; maxlength=&#x201D;3500&#x201D; input=&#x201D;M&#x201D;> An assessment of the implementation of specific actions to take into account the principles set out in Article 8 of Regulation (EU) No 1303/2013 on sustainable development, including an overview of the actions taken to promote sustainable development. <12.3 type=&#x201D;S&#x201D; maxlength=&#x201D;3500&#x201D; input=&#x201D;M&#x201D;> 13. Reporting on support used for climate change objectives (Article 50(4) of Regulation (EU) No 1303/2013) Figures are calculated automatically and will be included into Table 4 on financial data. A clarification on the given values may be provided, particularly if the actual data is lower than the planned. <13.1 type=&#x201D;S&#x201D; maxlength=&#x201D;3500&#x201D; input=&#x201D;M&#x201D;> Part C  Reporting Submitted in 2019 and by the Deadline referred to in Article 138(1) of Regulation (EU) No 1303/2013 (in addition to Parts A + B) 14. Smart, sustainable and inclusive growth (Article 50(5) of Regulation (EU) No 1303/2013) Information and assessment should be provided on the Operational Programme's contribution to achieving the objectives of the Union strategy for smart, sustainable and inclusive growth. <13.1 type=&#x201D;S&#x201D; maxlength=&#x201D;17500&#x201D; input=&#x201D;M&#x201D;> 15. Issues affecting the performance of the programme  performance framework (Article 50(2) of Regulation (EU) No 1303/2013) Where the assessment of progress made with regard to the milestones and targets set out in the performance framework demonstrates that certain milestones and targets have not been achieved, Member States should outline the underlying reasons for failure to achieve these in the report of 2019 (for milestones) and the report by the deadline referred to in Article 138(1) of Regulation (EU) No 1303/2013 (for targets) <14.1 type=&#x201D;S&#x201D; maxlength=&#x201D;7000&#x201D; input=&#x201D;M&#x201D;> (1) Legend for the characteristics of fields: type: N = Number, D = Date, S = String, C = Checkbox, P = Percentage, B = Boolean input: M = Manual, S = Selection, G = Generated by system maxlength  = Maximum number of characters including spaces